UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:10/31 Date of reporting period: 1/31/11 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofJanuary 31, 2011(Unaudited) DWS Gold & Precious Metals Fund Shares Value ($) Common Stocks and Warrants (a) 96.5% Australia 13.8% Catalpa Resources Ltd.* Centamin Egypt Ltd.* (b) Centamin Egypt Ltd.* (b) Gryphon Minerals Ltd.* Integra Mining Ltd.* Kentor Gold Ltd.* Kingsgate Consolidated Ltd. Medusa Mining Ltd. Mineral Deposits Ltd.* Newcrest Mining Ltd. Regis Resources Ltd.* (Cost $45,953,694) Bermuda 0.6% Aquarius Platinum Ltd.(Cost $5,537,626) Canada 62.3% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Anatolia Minerals Development Ltd.* Barrick Gold Corp. Bear Creek Mining Corp.* Canaco Resources, Inc.* Centerra Gold, Inc. Colossus Minerals, Inc.* Detour Gold Corp.* Eastern Platinum Ltd.* Eldorado Gold Corp. Eldorado Gold Corp. (CDI) European Goldfields Ltd.* Exeter Resource Corp.* Extorre Gold Mines Ltd.* Franco-Nevada Corp. Goldcorp, Inc. (b) Goldcorp, Inc. (b) Great Basin Gold Ltd.* Guyana Goldfields, Inc.* IAMGOLD Corp. Kaminak Gold Corp. "A"* Kinross Gold Corp. Lake Shore Gold Corp.* Mirasol Resources Ltd.* New Gold, Inc.* Osisko Mining Corp.* Pan American Silver Corp. Romarco Minerals, Inc.* Rubicon Minerals Corp.* Sabina Gold & Silver Corp.* San Gold Corp.* Sandstorm Resources Ltd.* Sandstorm Resources Ltd. (Warrants) Expiration Date 4/23/2014* Silver Wheaton Corp.* (c) Teranga Gold Corp. (CDI)* Torex Gold Resources, Inc.* Torex Gold Resources, Inc. (Warrants) Expiration Date 11/12/2011* Ventana Gold Corp.* Victoria Gold Corp.* Yamana Gold, Inc. (Cost $284,261,207) Channel Islands 2.9% Randgold Resources Ltd. (ADR)(Cost $11,104,024) Peru 2.2% Compania de Minas Buenaventura SA (ADR)(Cost $7,914,366) South Africa 8.5% Anglo Platinum Ltd.* AngloGold Ashanti Ltd. Impala Platinum Holdings Ltd. (Cost $49,707,762) United Kingdom 1.0% Lonmin PLC(Cost $6,857,021) United States 5.2% Allied Nevada Gold Corp.* Golden Minerals Co.* (c) Newmont Mining Corp. (Cost $26,160,040) Total Common Stocks and Warrants (Cost $437,495,740) Exchange-Traded Funds 1.1% ETFS Palladium Trust* SPDR Gold Trust* Total Exchange-Traded Funds (Cost $4,516,465) Troy Ounces Value ($) Commodities 1.1% Gold Bullion*(Cost $4,255,880) Shares Value ($) Securities Lending Collateral 0.4% Daily Asset Fund Institutional, 0.25% (d) (e) (Cost $2,310,300) Cash Equivalents 0.7% Central Cash Management Fund, 0.18% (d) (Cost $4,722,248) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $453,300,633) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $492,476,934.At January 31, 2011, net unrealized appreciation for all securities based on tax cost was $120,377,878.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $169,690,346 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $49,312,468. (a) Securities are listed in country of domicile. (b) Securities with the same description are the same corporate entity but trade on different stock exchanges. (c) All or a portion of these securities were on loan.The value of all securities loaned at January 31, 2011 amounted to $2,207,520 which is 0.4% of net assets. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt CDI: Chess Depositary Interest SPDR: Standard & Poor's Depositary Receipt At January 31, 2011, the DWS Gold & Precious Metals Fund had the following Quality Distribution: Quality Distribution (As a % of Common Stocks and Warrants) Group breakdown of the Fund's common stocks Group I: Premier producing companies 44 % Group II: Major established producers 38 % Group III: Junior producers with medium cost production 8 % Group IV: Companies with some production on stream or in start-up 5 % Group V: Primarily exploration companies with or without mineral resources 5
